ORDER
This matter having been duly presented to the Court on the motion of respondent for a two-week postponement of the effective date of the three-month suspension ordered by this Court on April 12,1996, which was to be effective May 1,1996;
And the Office of Attorney Ethics having interposed no objection to respondent’s motion;
And good cause appearing;
It is ORDERED that the motion for a two-week postponement of the effective date of the suspension is hereby granted and OLIVIA C. HOWARD of EAST ORANGE, is suspended from the practice of law for a period of three months and until further Order of the Court, effective May 15,1996.